Citation Nr: 9927669	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  92-17 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
lumbar spine, shoulders, knees, ankles, and hands.

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left great toe.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to May 
1969.

The Board notes that in a March 1999 rating decision, the RO 
granted entitlement to non-service-connected pension 
benefits.  Thus, this issue is no longer before the Board for 
appellate consideration.  The Board further notes that in a 
September 1995 rating decision, the RO determined that the 
veteran's claim of entitlement to service connection for 
basal cell carcinoma of the nose was not well grounded.  A 
notice of disagreement as to that determination has not been 
received by the RO.  



FINDINGS OF FACT

1.  Competent evidence of a current and clear medical 
diagnosis of PTSD has not been presented.

2.  Competent medical evidence of a nexus between any current 
arthritic condition and an incident of service has not been 
presented.

3.  VA spine examination dated in May 1995 revealed range of 
motion at the metacarpophalangeal joint and the 
interphalangeal joint for both great toes as the same; the 
most recent medical evidence is silent for complaints 
relevant to the left great toe.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to service connection for 
arthritis of the lumbar spine, shoulders, knees, ankles, and 
hands is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a compensable evaluation for residuals 
of a fracture of the left great toe have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5284 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Relevant service medical records reflect treatment for elbow 
pain, a severe laceration to the dorsal surface of the left 
foot, an infected cut to the left foot, and trauma to the 
left great toe.  Clinical records reflect the infected left 
foot was treated with medication, cleansed and redressed.  
Various assessments of muscle strain and a linear fracture of 
the distal phalanx, left great toe, were noted. 

A VA hospital summary dated from October 1978 to April 1969 
reflects the veteran was admitted with a ten-year history of 
drug abuse, including alcohol, amphetamines, and heroin.  A 
positive hepatitis-associated antigen was noted.  It was 
noted that the veteran responded well to treatment.  A June 
1969 progress note reflects no contact with the veteran in 
over 30 days.

Private treatment records dated in March 1981 reflect a 
question of mild hepatomegaly in an otherwise negative 
examination of the upper gastrointestinal tract.  

In May 1982, the RO received a copy of the veteran's Social 
Security Agent Orange Veteran Payment Program award letter 
reflecting approval of the veteran's application for 
disability payments.  

In an April 1991 statement, the veteran reported that while 
in the service he was a mail clerk and was accused of 
stealing a bag of mail.  The veteran also reported that he 
was transferred to the ammunition dump for the demolition, 
packing, and storing of high explosives.  The veteran stated 
he had no training in that area.  The veteran also stated he 
felt very hyper, that he would never see California or his 
relatives again, and that explosives and live fire were 
coming at his body all of the time.  The veteran reported his 
company received incoming rounds and at one time a heavy 
explosion occurred in front of him.  The veteran reported the 
explosion catapulted him backward onto sandbags and knocked 
him unconscious.  The veteran stated his lower back hit the 
sandbags.  The veteran also reported that his position was 
overrun on another occasion and he had to jump from a 40-foot 
gun tower to run for another tower.  The veteran stated he 
hurt both ankles when he jumped.  The veteran further stated 
that after the TET offensive in 1968 his performance dropped, 
he was hurting in his back, ankles, and shoulders, he was 
having nightmares, and he felt like committing suicide.  The 
veteran stated that he developed gangrene in his left foot 
and had to have some of it cut away in 1968.  The veteran 
also reported being sprayed with Agent Orange on two 
occasions.  The veteran stated he still jumped when cars 
backfired, his back, knees, ankles, and shoulders hurt, and 
he had cancer.

An April 1991 statement from a private physician in response 
to the RO's request for medical records reflects the veteran 
was treated on three occasions for arthritis and abdominal 
pain.  

Upon VA psychiatric evaluation dated in May 1991, the veteran 
complained of feeling more irritable and edgy in the past two 
years and an inability to tolerate being in a closed area.  
The veteran reported that he generally felt edgy and nervous 
and had felt that way since he was a child.  The veteran also 
reported developing tremor, occasional dizziness, numbness in 
his fingers and toes, insomnia, and bad dreams.  The veteran 
reported using opium, cannabis, and methamphetamines while in 
Vietnam and until he stopped in 1984.  He also stated that 
after returning to the United States he found Quaaludes and 
Valium to be helpful.  The veteran reported that he presently 
consumed 9 to 10 beers a day and smoked 2-3 joints of 
cannabis daily.  The veteran related two suicide attempts in 
1973.  The veteran recalled firing his weapon at the enemy 
while in Vietnam on two occasions but was not sure if he hit 
anyone.  The examiner noted fairly constant movement of the 
veteran's feet throughout the examination and some mild 
tremor of his hands.  Affect was noted as variable and it was 
noted that the veteran became mildly excited when talking 
about combat.  The examiner noted no evidence of tearing or 
sadness, particularly when talking about his Vietnam 
experiences.  The examiner opined the veteran did not meet 
the criteria for PTSD and noted diagnoses of alcohol 
dependence and cannabis dependence.  

A VA general examination dated in June 1991 reflects 
diagnoses of a status post fracture of the distal left great 
toe with complaints of some swelling and pain; pain in the 
shoulders, knees, ankles, and hands most likely secondary to 
degenerative joint disease; chronic low back pain since an 
injury in 1968, most likely secondary to degenerative joint 
disease; history of drug abuse; alcohol liver disease; 
history of skin cancer; and no history of liver cancer.  
Restricted movement in the shoulders was also noted.  

Copies of the veteran's 1980 Social Security Administration 
records were received by the RO in November 1992.  The 
records include an April 1980 psychiatric evaluation and 
private treatment records dated in 1980.  The April 1980 
psychiatric evaluation reflects the veteran complained of 
hearing voices that told him to kill.  The examiner noted 
that he had spoken with a private physician who hospitalized 
the veteran twice in February 1980 for depression secondary 
to the death of a friend.  The veteran reported being 
hospitalized six weeks earlier for a head injury.  The 
veteran also reported an extensive drug abuse history 
including Ritalin, morphine, and codeine, as well as sleep 
disturbances and 12 suicide attempts.  The examiner noted the 
veteran had a psychopathic lack of guilt about his illegal 
activities, a flat affect and marked anhedonia.  The veteran 
was somewhat disoriented as to time.  The examiner opined 
that the veteran had a gross character disorder with some 
psychotic features in the auditory hallucinations, depressive 
symptomatology and polydrug abuse.  The examiner further 
opined it would be more economical to consider the veteran to 
have borderline schizophrenia.  His prognosis was noted as 
poor.  The private treatment records dated in 1980 reflect 
various impressions of depressive neurosis, multiple drug 
dependency, chronic hepatitis, quiescent acne vulgaris, and 
recurring depressive reactions with very low self-esteem.  It 
was noted that there was full range of motion in all 
extremities.  One examiner opined that he did not think the 
veteran had any post-traumatic or post-concussive syndrome.  
The veteran complained of memory lapses, depression, and 
having been beaten a month earlier.  The remainder of the 
Social Security records reflect the veteran reported killing 
women and children in Vietnam just for fun as well as raping 
a burned body.  The veteran also reported cutting ears off of 
dead bodies to show others how many people he had killed.  
The veteran further reported going into a village with other 
soldiers and killing a dozen "gooks."

Private treatment records dated in 1986 were received by the 
RO in October 1993.  The records are not legible.  

Private treatment records dated from November 1989 to 
December 1989 were received by the RO in November 1993.  The 
records reflect various assessments of abdominal pain, 
alcoholism, possible peptic ulcer disease, gastritis, 
arthritis, and drug dependency.  

A December 1994 statement from a private physician in 
response to the RO's request for medical records reflects 
that the veteran's records were destroyed seven years after 
his last visit.  

VA radiology reports dated in July 1993 reflect an old tibial 
styloid chip fracture in the left ankle, a negative bilateral 
knee examination, no significant abnormalities of the right 
toes, and a normal lumbar spine.

Upon VA mental examination dated in July 1993, the veteran 
reported he did not really see any combat while in Vietnam.  
The veteran also denied being involved in any explosions.  
The veteran reported being four miles down the road when a 
"major dump" was hit in 1968 and stated he knew some men 
who were killed in the explosion.  The veteran stated the 
most difficult stressor he faced was taking orders.  It was 
noted that the veteran was discharged because of his 
unwillingness to take orders.  The veteran reported he strung 
himself out on drugs after returning to the United States.  
The veteran reported presently drinking up to half of a case 
of beer a day.  The veteran reported experiencing sleep 
disturbances and nightmares.  The veteran's affect was noted 
as somewhat apathetic and there was no evidence of anger, 
irritability, sadness, or tearing.  The veteran denied 
suicidal or homicidal ideation.  Relevant diagnoses of dream 
anxiety disorder; alcohol dependence; substance dependence, 
by history; dependent personality traits; and chronic active 
hepatitis, by history, were noted.  

Upon VA general examination dated in July 1993, the veteran 
reported a history of multiple joint pain and swelling for 
the last eight to ten years.  A history of pain in the 
metacarpal phalangeal and interphalangeal joints of both 
hands, mild pain in the shoulders and elbows, and moderate to 
severe pain in the knees and ankles was noted.  The veteran 
also complained of chronic low back pain for the past eight 
to ten years.  It was noted that the veteran did not recall 
any injury.  The veteran gave a history of a left ankle 
injury eight years earlier.  It was noted that the veteran 
presently drank one half to one case of beer a day and smoked 
marijuana one to four times a day.  Physical examination 
revealed the cervical spine was within normal limits.  
Examination of the lumbar spine revealed diffuse lumbar spine 
tenderness with reduced lumbar lordosis.  Movements of the 
lumbar spine were mildly restricted and bilateral straight 
leg testing was negative.  Gait was noted as normal.  
Examination of the shoulders was normal with normal range of 
movements.  Examination of the elbows and wrists was normal.  
Examination of the hands revealed no swelling or deformity 
except for the amputation of the distal phalanx of the left 
ring finger.  Movement of the interphalangeal joints was 
within normal limits.  Examination of the knees revealed mild 
synovial thickening, no erythema, and no fluid in the joint.  
Movement of the knees was noted as within normal limits and 
stability was good.  Examination of the left ankle revealed 
no swelling or deformity.  Mild tenderness over the lateral 
malleolus and mildly restricted dorsiflexion were noted.  
Right ankle examination was normal.  Movement of the right 
big toe was mildly restricted and extension was noted as 
painful.  Left big toe examination was noted as normal.  
Diagnoses of pain and stiffness of the shoulders and hands, 
most likely secondary to degenerative joint disease; chronic 
low back pain with restricted motility secondary to 
degenerative joint disease; bilateral knee pain secondary to 
degenerative joint disease and chondromalacia patella; left 
ankle pain and stiffness secondary to post-traumatic 
arthritis; right big toe injury with restricted motility 
secondary to post-traumatic arthritis; history of hepatitis B 
and intravenous drug abuse in the past; chronic alcoholism 
with hallucinosis; short-term memory loss, most likely 
secondary to chronic alcohol and drug abuse; blurred vision 
in both eyes secondary to refraction; skin rashes secondary 
to psoriasis; basal cell carcinoma over sites of the nose, 
status post cauterization with no evidence of recurrence; and 
partial amputation of distal phalanx of the left ring finger 
following injury were noted.

An October 1993 VA visual examination reflects the veteran 
had no active visual problems and good visual function.  

A May 1994 statement from a chiropractor reflects the veteran 
was struck by a commuter bus.  Numerous complaints, including 
bilateral shoulder pain, bilateral leg and knee cap pain, low 
back pain, and foot tingling and weakness were noted.  
Diagnoses of hyperextension/flexion injury to the cervical 
spine; torticollis; thoracic sprain/strain; lumbosacral 
sprain/strain; parethesia; abnormal involuntary spasm; pain 
in the shoulder region; and headache were noted.  

VA outpatient treatment records dated from March 1995 to 
April 1996 reflect complaints of ankle, knee, and low back 
pain.  Various impressions of low back pain with radiating 
symptoms and foot drop; degenerative joint disease in the 
knees and ankles likely secondary to old injury severely 
limiting activity; sleep disturbance secondary to alcohol 
withdrawal; joint pain, and obesity were noted.  A March 1995 
clinical record reflects a notation that the veteran reported 
badly damaging his spine in a February 1994 accident.  

Upon VA PTSD examination dated in May 1995, the veteran 
complained of an inability to sleep because of back pain, 
dreams about Vietnam, flashbacks, nightmares, intrusive 
thoughts, isolation and withdrawal, hypervigilance, increased 
startle reaction, and avoidant behavior.  The veteran 
described a life of enjoying his wife.  It was noted the 
veteran was not in therapy and took no medication.  The 
examiner noted the veteran was extremely vague about his 
history, including Vietnam.  The veteran denied current 
marijuana use but admitted that he drank 12 beers a week and 
had consumed two for breakfast that morning.  The veteran 
reported serving all over Vietnam and being in occasional 
fire fights.  The veteran denied being wounded.  The veteran 
admitted to using numerous drugs beginning at the age of 14.  
The veteran reported having seen burned bodies and a man who 
had been hit with a white phosphorous grenade while in 
Vietnam.  It was noted the veteran had been unemployed for 20 
years.  The examiner opined the veteran was not a reliable 
historian or a particularly valid or believable witness.  The 
examiner noted no evidence of schizophrenia, bipolar 
disorder, or organic brain dysfunction.  The examiner opined 
the veteran had a severe character disorder that made his 
entire story extremely difficult to believe.  Diagnoses of 
ongoing alcohol dependency; polysubstance abuse; elements of 
PTSD reported; mixed personality disorder with severe 
antisocial, passive-aggressive, histrionic and borderline 
features; reported low back pain; reported arthritis of the 
knees, hands, neck, and feet; reported liver damage of 
undetermined etiology; exogenous obesity; and decreased 
visual acuity were noted.  The examiner opined that the 
veteran reported just about each and every symptom of PTSD; 
however, he did so in a manner which did not ring true.  The 
examiner further opined that the veteran's primary problem 
was one of chronic antisocial and borderline character 
pathology in combination with polysubstance abuse and alcohol 
dependency.  Judgment was noted as very limited.  

Upon VA spine examination dated in May 1995, the veteran 
reported pain in the spine from the neck to the lower back 
since 1968.  Examination of the cervical spine revealed no 
postural abnormalities, deformity, or atrophy.  Forward 
flexion was to 90 degrees, backward extension was to 30 
degrees, and left and right lateral flexion was 30 degrees 
with pain at the end of range of motion.  Rotation to the 
left and right was to 80 degrees.  The examiner noted no 
weakness or loss of sensation to light touch of both upper 
limbs.  Arthralgia of the cervical spine was noted.  
Examination of the thoracolumbar spine revealed no muscle 
spasm or tenderness in the areas identified by veteran as the 
location of the pain.  The examiner noted no postural 
abnormalities, deformity, or atrophy.  Forward flexion was to 
90 degrees, backward extension was to 30 degrees, left and 
right lateral flexion was to 30 degrees, and rotation to the 
left and right was to 80 degrees, with pain at the end of 
range of motion.  Straight leg testing was negative 
bilaterally.  A diagnosis of arthralgia of the thoracolumbar 
spine was noted.  Bilateral shoulder examination revealed 
abduction to 150 degrees, painful at the end of range of 
motion, and forward elevation to 180 degrees, painful at the 
end of range of motion.  Internal and external rotation were 
to 90 degrees and noted as not painful.  The examiner noted 
no swelling, deformity, or other impairment of the shoulders.  
A diagnosis of arthralgia of both shoulders was noted.  
Bilateral knee examination revealed no swelling, deformity, 
anterior, posterior or lateral instability.  Flexion and 
extension was zero to 90 degrees with pain at the end of the 
range of motion.  A diagnosis of arthralgia of both knees was 
noted.  Bilateral ankle examination revealed no swelling or 
deformity.  Anterior drawer was negative and there was no 
lateral motion of the talus between both malleoli.  
Dorsiflexion was zero degrees and plantar flexion was 25 
degrees.  Those motions were not painful.  A diagnosis of 
arthralgia and stiffness of both ankles was noted.  Bilateral 
examination of both hands revealed same strength grasping for 
both hands and normal pinching of a piece of paper on both 
sides.  A diagnosis of arthralgia of both hands and stiffness 
of the left ring finger, status post injury, was noted.  The 
veteran reported fracturing his right great toe in 1968.  No 
tenderness was noted.  Range of motion at the 
metacarpophalangeal joint and the interphalangeal joint for 
both great toes was noted as the same.  A diagnosis of 
arthralgia of the right great toe, status post injury, was 
noted.  

Upon VA general examination dated in June 1995, the veteran 
complained of skin cancer and headaches.  Diagnoses of a 
history of excision of skin cancer, right side of the nose, 
with no residuals or recurrences, a history of headache, and 
obesity were noted.  The examiner opined that from a general 
medical point of view, the veteran was not disabled from 
performing work.  

VA outpatient treatment records dated from January 1996 to 
August 1996 reflect impressions of spinal stenosis with foot 
drop and chronic low back pain with radiation.  A magnetic 
resonance imaging report of the cervical spine dated in 
August 1996 reflects an impression of a normal cervical 
spine.  

Upon VA joint examination dated in April 1996, the examiner 
noted the veteran's knees were essentially normal.  Diagnoses 
of low back muscular pain, no evidence of foot drop on either 
side, and no laxity of the knees were noted.  The examiner 
stated he was quite unable to trace the veteran's back 
problem clear back to 1968 and the grenade injury related by 
the veteran.  X-ray examination revealed unremarkable films 
of both knees, and mild retrolisthesis of L5 on S1 and an 
otherwise unremarkable lumbar spine and pelvis.  

Upon VA examination of the spine dated in April 1996, the 
veteran complained of low back pain with foot drop and laxity 
of the knees.  Physical examination revealed the veteran to 
be very obese with difficulty in walking and moving around.  
The veteran walked around with a very wide base and was noted 
as very unsteady.  The examiner noted that examination 
revealed no dropped foot deformity.  The veteran walked with 
a perfectly normal plantigrade gait.  Examination of the back 
revealed generalized tenderness from the thoracolumbar area 
down into the lumbosacral area.  The veteran stood with a 
forward flexion position and the examiner noted he suspected 
this was because of the abdominal obesity and the need to 
balance himself in that fashion.  Range of motion was noted 
as limited.  

A January 1997 statement from a private physician reflects 
the veteran had been under his care for the past two years 
for severe spinal stenosis which limited his ability to 
ambulate.  It was noted that he could walk only a few feet at 
a time without severe pain.  The physician stated he 
considered the veteran to be disabled by this condition.  

VA outpatient treatment records dated from August 1997 to 
September 1997 reflect impressions of low back pain, post-
traumatic bilateral ankle instability, extreme obesity, and 
possible hepatitis B carrier.  

Upon VA general examination dated in March 1998, the veteran 
complained of several musculoskeletal conditions.  The 
veteran described localized low back pain of variable 
intensity.  It was noted that the pain did not radiate to the 
legs.  The examiner noted that July 1993 radiographic reports 
of the lumbosacral spine were within normal limits with the 
exception of a right first lumbar rib which was a normal 
variant unrelated to back pain.  The veteran also complained 
of mild localized knee pain with prolonged standing.  The 
examiner noted the veteran was obese.  The examiner noted 
there was no history of swelling or the knees giving way.  
Radiographs of the knees in July 1993 were noted as negative.  
The veteran complained of mild bilateral intermittent 
shoulder pain.  The examiner noted no history of swelling, 
dislocation, effusions, or inflammatory arthritis.  The 
veteran complained of mild bilateral hip pain.  The examiner 
noted no history of intrinsic hip injury, aseptic necrosis, 
hip surgery, his dislocation or anterior groin pain.  The 
examiner noted this appeared to refer to the back pain.  
Impressions of lumbar strain, hip arthralgias representing 
manifestation of lumbar strain, knee arthralgias, and 
shoulder arthralgias were noted.  It was also noted that x-
rays were recommended but refused by the veteran.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

I.  Entitlement to Service Connection for PTSD

There are three requisite elements for eligibility for 
service connection for PTSD:  (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  With respect to the first element, the Court states 
that a "clear diagnosis" should be an "unequivocal" one.  
See Cohen, at 139.

Following a review of the evidence of record, the Board notes 
that competent evidence of PTSD has not been presented.  Upon 
VA psychiatric evaluation dated in May 1991, the examiner 
opined the veteran did not meet the criteria for PTSD.  
Additionally, upon VA PTSD examination dated in May 1995, the 
examiner noted the veteran reported elements of PTSD but 
opined that he did so in a manner that did not ring true.  
The examiner further opined that the veteran's primary 
problem was one of chronic antisocial and borderline 
character pathology in combination with polysubstance abuse 
and alcohol dependency.  In the absence of a current, clear 
medical diagnosis of PTSD, the veteran is not eligible for 
service connection for PTSD.  See 38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Because there is no 
competent evidence that the veteran currently has PTSD, the 
claim is not well grounded and must be denied.  


II.  Entitlement to Service Connection for Arthritis of the 
Lumbar Spine,
Shoulders, Knees, Ankles, and Hands

Service connection may be granted for arthritis if manifested 
to a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Following a review of the evidence of record, the Board 
concludes that service connection for arthritis of the lumbar 
spine, shoulders, knees, ankles, and hands is not warranted.  
Although the record reflects various impressions of 
arthralgia, degenerative joint disease, and arthritis, the 
record is silent for competent medical evidence of a nexus 
between any current arthritic condition and an incident of 
service.  The record is further silent for a diagnosis of 
arthritis within one year of the veteran's discharge from 
service.  Upon VA joint examination dated in April 1996, the 
examiner opined that he was quite unable to trace the 
veteran's back problem clear back to 1968 and the grenade 
injury related by the veteran.  Service medical records are 
also silent for complaints, treatment, or diagnoses related 
to the lumbar spine, shoulders, knees and hands; reflecting 
only treatment for a laceration to the left foot and a 
subsequent infection.  The Board notes that upon VA 
examination dated in July 1993, the veteran reported a 
history of a left ankle injury eight years earlier and 
multiple joint pain and swelling for the previous eight to 
ten years.  In regard to his back, it was noted that the 
veteran did not recall an injury.

In the absence of competent medical evidence of a nexus 
between any current arthritic condition and an incident of 
service, the claim is not well grounded and must be denied.

III.  Entitlement to a Compensable Evaluation for Residuals
of a Fracture of the Left Great Toe

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1998).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

A moderate foot injury is evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).  
A 20 percent disability evaluation is warranted for 
moderately severe foot injuries.  A severe foot injury 
warrants a 30 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  

The terms "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence such that all of its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (1998).  The Board 
notes that use of terminology such as "mild" or "moderate" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1998).

38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998) applies to 
traumatic arthritis and provides that such is evaluated based 
upon limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
In the absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

The veteran's residuals of a fracture of the left great toe 
is currently rated as noncompensable.  Service medical 
records clearly reflect the veteran suffered a linear 
fracture of the distal phalanx, left great toe, during active 
service.  Post-service medical records reflect complaints of 
some swelling and pain upon VA examination in June 1991.  
However, upon VA examination dated in July 1993, the left big 
toe examination was noted as normal.  The examiner did note 
that movement of the right big toe was mildly restricted and 
extension was painful.  Upon VA spine examination dated in 
May 1995, the veteran reported fracturing his right big toe 
in 1968.  The examiner noted no tenderness and range of 
motion at the metacarpophalangeal joint and the 
interphalangeal joint for both great toes was noted as the 
same.  The most recent VA examinations are silent for 
complaints related to the left big toe.  Thus, the Board 
concludes the veteran manifests no functional disability or 
symptomatology to warrant a compensable evaluation.  

The Board notes that consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
parts 3 and 4 (1998), whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  The Board emphasizes 
that the evidence in this case is not so evenly balanced as 
to require application of the provisions of 38 U.S.C.A. 
§ 5107(b); rather, the preponderance of the evidence is 
against the veteran's claim.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5284 (1998).

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

Finally, the Board has considered all of the evidence, to 
include service medical records and post-service medical 
records as well.  A compensable disability evaluation is 
denied based upon the totality of the evidence, without 
predominate focus on the recent evidence of record.  Such 
review is consistent with the Court's recent decision in 
Fenderson.

ORDER

1.  Entitlement to service connection for PTSD is denied.

2.  Entitlement to service connection for arthritis of the 
lumbar spine, shoulders, knees, ankles, and hands is denied.

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left great toe is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

